HILL, Judge.
This is another highway right-of-way condemnation case under KRS 177.081 et seq. to acquire a little over three acres of the appellees’ property for use in improving U.S. Highway 31-W.
A two-story brick home, one of nine wooden frame tourist cabins and other outbuildings were actually taken. Other buildings were rendered less valuable and perhaps valueless by the taking. The jury awarded $47,000.00 for the land and improvements taken and $15,000.00 damages to the remainder. This last item of damages was almost a third more than the highest amount testified to by appellees’ witness, Hays, and nearly twice the amount fixed by appellant’s witness, Cave.
Appellees have failed to file a brief in this court. We apply subsection (c) (3) of RCA 1.260.
The judgment appealed from is reversed, without considering the merits, with directions to grant appellant a new trial.